— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (McNab, J.), rendered March 21, 1983, convicting him of robbery in the first degree (four counts) and grand larceny in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Despite certain minor inconsistencies in the physical description of the defendant provided by the sole eyewitness, the weight and reliability to be accorded to his testimony was a matter for the jury, and his testimony does not "compel the conclusion that a reasonable doubt existed as a matter of law” (People v La Borde, 76 AD2d 869, 870; see, People v Herriot, 110 AD2d 851). Lawrence, J. P., Eiber, Kunzeman and Kooper, JJ., concur.